Citation Nr: 0403096	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-25 009A	)	DATE
	)
	)


THE ISSUE

Whether a May 22, 2001, decision by the Board of Veterans' 
Appeals denying entitlement to service connection for post-
traumatic stress disorder (PTSD) should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).



REPRESENTATION

Moving party represented by:  Disabled American Veterans


APPEARANCE AT ORAL ARGUMENT

Veteran


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active duty service from January to May 1961 
and from June to October 1966.

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") pursuant to an April 2003 motion 
from the veteran for revision or reversal of the above-noted 
Board decision on the grounds of CUE.


FINDINGS OF FACT

1.  A May 22, 2001, Board decision denied entitlement to 
service connection for PTSD.

2.  It is not clear that the outcome of the May 2001 Board 
decision would have been different if the alleged errors had 
not been made. 


CONCLUSION OF LAW

The May 22, 2001, Board decision was not clearly and 
unmistakably erroneous to the extent it denied service 
connection for PTSD.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400 - 20.1411 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has filed a CUE motion concerning a decision made 
by the Board on May 22, 2001 in which entitlement to service 
connection for PTSD was denied.

For the sake of simplicity, the Board will initially set 
forth the law and VA regulations that are relevant to its 
decision.  The Board will then analyze the veteran's motion, 
first addressing certain general contentions and then moving 
on to address specific contentions separately.  For reasons 
that are explained in detail below, the veteran's motion to 
reverse or revise the Board's decision that denied 
entitlement to service connection for PTSD based on CUE is 
denied.

Law and Regulations

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  See 38 C.F.R. § 
20.1400.  A party disagreeing with the Board's denial of a 
motion for revision based on clear and unmistakable error in 
a prior Board decision can appeal that determination to the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals, 
hereinafter referred to as the Court)  See 38 U.S.C.A. § 
7111; 38 C.F.R. § 20.1409(d).

The Board notes that with respect to the final provisions of 
the regulations pertaining to the adjudication of motions for 
revision or reversal of prior Board decisions on the grounds 
of CUE, the definition of CUE was based on prior rulings of 
the Court.  More specifically, it was observed that Congress 
intended that the VA adopt the Court's interpretation of the 
term "CUE".  Indeed, as was discussed in the notice of 
proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), 
the sponsor of the bill that became the law specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of CUE."  143 Cong. Rec. 1567, 1568 
(daily ed. April 16, 1997) [remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage].  Therefore, the 
Board is permitted to seek guidance as to the existence of 
CUE in prior Board decisions based on years of prior Court 
decisions regarding CUE.

There are stringent pleading requirements for CUE claims.  
This is because a claim for CUE is a collateral challenge to 
an otherwise final decision as to which there is a strong 
presumption of validity.  See 64 Fed. Reg. 2137 (January 13, 
1999); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  VA 
regulations specifically define what constitutes a valid 
claim for clear and unmistakable error, and they provide, in 
pertinent part:

§ 20.1403 Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error. It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed--(1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992. For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error. To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made. If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.--(1) 
Changed diagnosis. A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist. The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence. A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation. Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

The Board CUE regulations are congruent with Court decisions.  
The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts:  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and 
unmistakable error' requires that error, otherwise 
prejudicial, . . . must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).  
"It must always be remembered that CUE is a very specific and 
rare kind of 'error'."    Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

Law Inapplicable to Board CUE Claims

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was signed into law in November 2000.  The VCAA, 
among other things, eliminated the well-grounded-claim 
requirement and amended VA's duty to notify veterans and 
their representatives of any information or evidence 
necessary to substantiate their claims. See generally VCAA §§ 
3, 4, 7.  However, the VCAA is not applicable to claims of 
CUE, since CUE claims are not conventional appeals, but 
rather are requests for revision of previous decisions.  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

Finally, given the rigorous nature of CUE, the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102 
does not apply to clear and unmistakable error claims.  See 
38 C.F.R. § 20.1411(a).

Analysis

The veteran has filed a CUE motion concerning the decision 
made by the Board on May 22, 2001, in which the Board denied 
entitlement to service connection for PTSD.  The veteran has 
made or implied a number of contentions concerning the Board 
decision here under review that do not amount to a valid CUE 
claim.  These contentions include an assertion that he was 
not properly represented by a veterans' service organization.  
According to the veteran, his representative failed to 
disclose facts that were pertinent to his claim.  The 
veteran, through his representative, has also asserted that 
the Board failed to consider the holdings of the Court in 
Cartwright v. Derwinski, 2 Vet. App. 24 (1991) and Pentecost 
v. Principi, 16 Vet. App. 124 (2002).

The Board will not address the veteran's general arguments, 
which amount to broad criticism concerning the handling of 
his case at various times and at various levels of VA.  Such 
arguments include that the United States Army violated his 
rights under the Uniform Code for Military Justice by failing 
to investigate how he was inducted into the Army while under 
age, negligence by the U.S. Army due to loss of records of 
the incident that the veteran claims as the stressor causing 
PTSD, violation of his rights under the United States 
Constitution, violation of his rights to equal protection and 
due process under laws of the United States, that biased or 
prejudicial decisions were made based on his ethnicity and 
young age, that VA failed in its duty to assist the veteran 
in the development of his claim by failing to obtain records, 
that documents that would support his claim have been lost or 
destroyed, and that the Board failed to properly consider and 
weigh the evidence before it.  Such general arguments are 
insufficient to satisfy the criteria for a motion for 
revision of a prior Board decision on the basis of clear and 
unmistakable error.  It is incumbent on the veteran to plead 
CUE in Board decisions with specificity.  See 38 C.F.R. § 
20.1404(b) (2003).  Furthermore, the Board does not have 
jurisdiction over military matters such as enlistment, 
discharge, and maintenance of military records.  The Board 
has no legal authority to convene a military court hearing or 
to provide the veteran a jury trial, as he has requested.

First, any disagreement with how the Board weighed or 
evaluated the facts with respect to this claim is not 
considered to be CUE.  Such contentions are insufficient to 
satisfy the criteria for a motion for revision of a prior 
Board decision on the basis of clear and unmistakable error.  
See 38 C.F.R. § 20.1403(d)(3). See also Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (CUE is more than more than a 
simple disagreement as to how the facts were weighed or 
evaluated).  Therefore, various arguments emanating from the 
veteran to the effect that not enough weight was given to 
specific evidence fail as a matter of law and therefore will 
not be addressed specifically below.

Second, the veteran has made several allegations that VA 
failed in its duty to assist him in developing his claim.  
Such contentions are insufficient to satisfy the criteria for 
a motion for revision of a prior Board decision on the basis 
of clear and unmistakable error.  See 38 C.F.R. § 
20.1403(d)(2); see also, e.g., Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994) (alleged failure on the part of VA in 
assisting a veteran in the development of his claim did not 
constitute CUE).

The veteran's representative has vaguely alluded to possible 
procedural errors in this case.  To the extent prior caselaw 
cited by the veteran provided otherwise, that caselaw has 
since been overturned.  See Cook v. Principi, 318 F.3d 1334 
(Fed. Cir. 2002) [overturning the concept in Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999), that "grave procedural error" 
vitiates the finality of a decision].  Current case law, 
namely Cook, now applies to his motion.  See Brewer v. West, 
11 Vet. App. 228, 231-33 (1998); Tobler v. Derwinski, 2 Vet. 
App. 8, 14 (1991).  To the extent that Hayre stands for the 
proposition that a breach of the duty to assist cannot 
constitute CUE--because a clear and unmistakable error must 
be both outcome determinative and based on the record that 
existed at the time of the original decision being 
collaterally attacked--that decision remains good law.  See 
Cook, supra.

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
at the time that the challenged decision was made.  See 38 
C.F.R. § 20.1403(b)(1); see also Russell, supra.  Therefore, 
the Board will confine its review to the record as it existed 
at the time the challenged decision was promulgated.  The 
Board accordingly will not address evidence that has been 
received since the Board's May 2001 decision because such 
additionally submitted evidence is not relevant to the motion 
and may not be considered.  This includes a report of a VA 
examination conducted in June 2001.  However, I note that the 
evidence received since the Board's May 2001 decision 
includes a VA hospitalization report dated in November 1993.  
For purposes of motions alleging clear and unmistakable error 
in a Board decision, the record in existence at the time the 
challenged decision was made includes relevant documents 
possessed by VA not later than 90 days before such record was 
transferred to the Board for review in reaching the decision, 
provided that the documents could reasonably be expected to 
be part of the records.  38 C.F.R. § 20.1403(b)(2) (2003).  
In this case, it is not unreasonable to expect that a report 
of a November 1993 VA hospitalization be in the record at the 
time the record was transferred to the Board in 2001.  
However, this particular piece of evidence does not warrant 
revision of the Board's decision based on clear and 
unmistakable error, as the hospital record does not pertain 
to the treatment of PTSD, nor is the record otherwise 
probative of the occurrence of an in-service stressor.  
Therefore, it is not clear that the result of the May 2001 
decision would have been manifestly different if the Board 
had considered this hospitalization record. 

The Board additionally observes that the law and regulations 
generally pertaining to entitlement to service connection 
have remained essentially unchanged since the Board's May 
2001 decision that is challenged in the veteran's motion.  In 
general, the evidence must establish that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated during service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

However, VA has a specific regulation concerning service 
connection for PTSD.  The claim for PTSD in this case was 
filed in 1993.  Prior to March 7, 1997, service connection 
for PTSD required medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1996).  Effective on and after March 7, 1997, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2002) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)).

I further note that the regulation pertaining to service 
connection for PTSD was revised again in March 2002.  
38 C.F.R. § 3.304(f) was amended to add a specific section 
dealing with claims for service connection for PTSD secondary 
to allegations of an in-service personal assault.  The new 
provision of 38 C.F.R. § 3.304(f)(3)(2003) codifies the 
development procedures for PTSD secondary to personal assault 
previously found in the VA ADJUDICATION PROCEDURE MANUAL M21-
1, Part III, 5.14 (April 30, 1999).  


The Board's 2001 decision did not detail the amendments to 38 
C.F.R. § 3.304 that occurred during the pendency of the 
claims process.  Although the Board's analysis was 
incomplete, and could be called erroneous, that does not mean 
that the outcome of the decision would have been any 
different.  A clear and unmistakable error is "undebatable" 
and the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made."  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citation 
omitted); see also 38 C.F.R. §§ 20.1403(a) and (c) and 
20.1404(b).  Even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error cannot be clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  

In this case, the basis of the denial of the veteran's claim 
was lack of corroboration of the alleged non-combat stressor.  
None of the revisions to 38 C.F.R. § 3.304 concerned stressor 
verification, other than those claims alleging personal 
assault during service.  At the time of the decision under 
review, the veteran had not alleged any such stressor.  
Again, the Board's 2001 decision hinged on lack of 
independent evidence verifying the occurrence of the claimed 
stressor.  In other words, even admitting error in the 
application of the law, there was still a factual basis in 
the record for the Board's conclusion that there was no 
independent evidence corroborating the veteran's alleged 
stressor.  It is not clear that the result of the 2001 
decision would have been manifestly different if the Board 
had correctly considered the regulatory amendments to 38 
C.F.R. § 3.304.  Accordingly, the failure to consider such 
changes does not constitute clear and unmistakable error.

It appears that the correct facts were before the Board in 
May 2001.  The veteran now alleges that his former 
representative failed to adequately or accurately present 
facts that, if considered by the Board, manifestly would have 
changed the outcome of his claim.  However, the veteran has 
not alleged with specificity what facts were not considered 
by the Board that might have any bearing on its May 2001 
decision.  The Board considered the stressor to which the 
veteran has alleged he was exposed, and the evidence that 
might have verified the occurrence of such stressor.  The 
Board also considered evidence that suggested that the 
veteran has PTSD and whether there was evidence linking PTSD 
to an in-service stressor.  The Board concluded that an in-
service stressor had not been independently verified.

To the extent the veteran is arguing that there was 
insufficient evidence to support the Board's denial, such 
allegations do not amount to a valid claim of CUE.  Rather, 
he is disagreeing with the Board's weighing of the evidence 
in May 2001.  It is not enough that there was some evidence 
supporting the claim for service connection.  Disagreement as 
to how the Board weighed the evidence is not CUE.

The standard of review the Board is obligated to apply is 
whether the Board's conclusion in May 2001 was clearly and 
unmistakably erroneous.  In short, if there was a basis in 
the record for the Board's conclusion that service connection 
was not warranted for PTSD, then there is no CUE.  The 
veteran was advised that he must present independent 
verification of the stressor to which he asserted he was 
exposed.  He did not do so.  Furthermore, VA considered 
available service medical and personnel records and records 
maintained by the National Archives and Records 
Administration.  None of these records independently verified 
the stressor to which the veteran claimed he was exposed.  
Therefore, since there was no factual basis in the record 
upon which to determine that the claimed non-combat stressor 
actually occurred, it cannot be said that the Board's 
conclusion that the veteran was not entitled to service 
connection for PTSD was clearly and unmistakably erroneous.

Accordingly, the Board concludes that the May 2001 Board 
decision was not clearly and unmistakably erroneous to the 
extent that it denied entitlement to service connection for 
PTSD.  The veteran has not provided persuasive reasons why 
the outcome of the decision would have been manifestly 
different if the alleged errors had not been committed.

Next, the Board addresses the veteran's argument that the 
Board failed to consider the Court's holding in Cartwright.  
In that case, the Court held that it was error for the Board 
to deny a claim for service connection for asthma based 
solely on the lack of medical evidence documenting the 
disorder in service.  Cartwright may be distinguished from 
this case and therefore has no application.  In this case, 
the basis of the denial of entitlement to service connection 
was not a lack of medical evidence.  Rather, the denial was 
based on lack of evidence that independently verified a non-
combat stressor.  If entitlement to service connection for 
PTSD is based on a non-combat stressor, the occurrence of the 
stressor must be independently verified.  See Cohen, supra; 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

Concerning the argument that the Board failed to consider the 
Court's holding in Pentecost, I note that that decision had 
not been issued by the Court at the time of the Board's May 
2001 decision.  Furthermore, to the extent that the Court's 
decision was based on other law existing at the time of the 
Board's May 2001 decision, I note that the Court held in 
Pentecost that a non-combat stressor must be independently 
verified and that the veteran's presence with his unit at the 
time of an enemy rocket attack corroborated his statement 
that he experienced such attack personally.  In this case, 
the evidence considered by the Board at the time of the May 
2001 decision contained absolutely no independent 
corroboration of the occurrence of the stressor to which the 
veteran claimed he was exposed.  

The veteran has not otherwise specifically indicated a 
misapplication or failure to apply laws or regulations 
applicable at the time of the Board's May 2001 decision or 
facts known at that time.  Therefore, the Board concludes 
that the motion must be denied.


ORDER

The motion for revision or reversal of the May 22, 2001, 
decision of the Board of Veterans' Appeals is denied with 
respect to that portion of the decision that denied service 
connection for PTSD.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs
YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW 
FOR CLEAR AND UNMISTAKABLE ERROR
The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision on your motion for the Board 
to review one or more of its final decisions for clear and 
unmistakable error (CUE). If you are satisfied with the 
outcome of this decision, you do not need to do anything. 
However, if you are not satisfied with this decision, you 
have the following options, which are listed in no particular 
order of importance: 

?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all 
three at the same time if you wish. However, if you file a 
Notice of Appeal with the Court and motion with the Board at 
the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will 
not be able to consider your motion without the Court's 
permission. 

There is no time limit for filing a motion for 
reconsideration or a motion to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the Court. If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court. As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court. You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to the Court is filed on time. 

How do I appeal to the United States Court of Appeals for 
Veterans Claims? Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website. The Court's facsimile number is (202) 501-
5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 










VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which 
issue(s) you want reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision.

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. See 38 C.F.R. 20.904. 
For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not 
provided a Statement of the Case or Supplemental Statement of 
the Case, or you did not get a personal hearing that you 
requested.  You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits 
based on false or fraudulent evidence submitted by or on 
behalf of the appellant. Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time.  However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

Can someone represent me in my appeal? Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you. An 
accredited representative of a recognized service 
organization may represent you free of charge. VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, you should write directly to the Court for 
information. Upon request, the Court will provide you a 
state-by-state listing of persons admitted to practice before 
the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except 
for a claim involving a home or small business VA loan under 
Chapter 37 of title 38, United States Code, attorneys or 
agents cannot charge you a fee or accept payment for services 
they provide before the date BVA makes a final decision on 
your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or 
agent is allowed to charge you a fee for representing you 
before VA in most situations. An attorney can also charge you 
for representing you before the Court. VA cannot pay fees of 
attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or 
agent may charge you a reasonable fee for services involving 
a VA home loan or small business loan. For more information, 
read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 

VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2


